         Case 2:20-cv-01450-AC Document 6 Filed 08/10/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    GINA NICOLE SULLIVAN,                            No. 2:20-cv-01450 AC
11                       Plaintiff,
12           v.                                        ORDER TO SHOW CAUSE
13    ANDREW SAUL, Commissioner of Social
      Security,
14
                         Defendant.
15

16

17          Plaintiff filed a complaint July 17, 2020. ECF No. 1. On July 21, 2020, an order was

18   issued in this case ordering the plaintiff to provide a summons and copy of the complaint to the

19   U.S. Marshals (“USM”) within 14 days, and no notify the court that the documents have been

20   submitted. ECF No. 3. The deadline has passed, and no statement has been filed.

21          Local Rule 110 provides that failure to comply with court orders or the Local Rules “may

22   be grounds for imposition of any and all sanctions authorized by statute or Rule or within the

23   inherent power of the Court.”

24          Accordingly, IT IS HEREBY ORDERED that:

25      1. Plaintiff is Ordered to Show Cause, in writing within 14 days, why this action should not

26          be dismissed for failure to prosecute;

27      2. Plaintiff’s filing of a statement that the USM has been provided the required documents

28          will be deemed good cause shown; and
                                                      1
        Case 2:20-cv-01450-AC Document 6 Filed 08/10/20 Page 2 of 2

 1      3. If plaintiff fails to comply with this order, the case will be dismissed.
 2   DATED: August 7, 2020
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
